t c memo united_states tax_court charles r wheeler petitioner v commissioner of internal revenue respondent docket no filed date charles raymond wheeler pro_se philip e blondin for respondent memorandum opinion haines judge respondent determined a deficiency of dollar_figure and additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively for the 1unless otherwise indicated all section references are to the internal_revenue_code as amended for the years at issue and rule references are to the tax_court rules_of_practice and continued deficiency is attributable to petitioner’s failure to report pension income of dollar_figure he received from the defense finance and accounting service dfas dividend income of dollar_figure and interest_income of dollar_figure the only bona_fide issue for decision is whether petitioner is liable for a penalty under sec_6673 and if so how much that penalty should be background petitioner is litigious and has an extensive history before this court in each instance petitioner has relied on a variety of repetitious and frivolous arguments this case is no different petitioner resided in colorado at the time he filed his petition on date the court filed respondent’s requests for admissions which had been served on petitioner day sec_1 continued procedure amounts are rounded to the nearest dollar 2see 127_tc_200 redetermining petitioner’s liability for affd 521_f3d_1289 10th cir wheeler v commissioner tcmemo_2006_109 redetermining petitioner’s liabilities for through affd 528_f3d_773 10th cir wheeler v commissioner tcmemo_2010_188 redetermining petitioner’s liabilities for and affd fed appx 10th cir date in wheeler v commissioner docket no 15205-08l he challenged collection actions for through and summary_judgment was granted against petitioner in that case on date with the court concluding that he failed to raise bona_fide issues or any genuine issue relating to a material fact that decision was affirmed by the court_of_appeals for the tenth circuit on date 356_fedappx_188 10th cir earlier petitioner failed to respond in a timely manner and pursuant to rule c each matter set forth in the requests for admissions was deemed admitted days after the date of service we adopt those admissions as our own findings and incorporate them herein by this reference in petitioner received dollar_figure in military retirement payments from dfas dollar_figure of dividends and dollar_figure of interest petitioner is entitled to withholding credits of dollar_figure for petitioner did not file a federal_income_tax return for as a result on date the internal_revenue_service irs prepared a substitute for return pursuant to sec_6020 using information reported by third-party payors the notice_of_deficiency was sent on date at no time before or during trial did petitioner attempt to substantiate any deduction or dispute the receipt of income that was included in the statutory notice at all times petitioner has relied solely on frivolous arguments about tax_return filing_requirements preparation of substitutes for returns and procedures for determination of tax deficiencies and additions to tax petitioner requested permission and was allowed to file a posttrial brief petitioner’s posttrial brief sets forth a 3on date week before calendar call the court received and filed petitioner’s motion to enlarge time to file his responses to respondent’s request for admissions and lodged his responses to respondent’s request for admissions at trial the court denied petitioner’s motion misguided argument that respondent failed to properly prepare a substitute for return for pursuant to sec_6020 and failed to provide petitioner with his due process rights discussion the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them incorrect see rule a petitioner has admitted to receiving dollar_figure in military retirement payments from dfas dollar_figure of dividends and dollar_figure of interest in he has failed to present any argument for why these amounts should not be included in his taxable_income we therefore sustain respondent’s determinations with respect to petitioner’s deficiency with respect to the additions to tax petitioner has not shown reasonable_cause for his failure_to_file returns or pay tax and has not shown an exception to the requirement that he make estimated_tax payments the additions to tax determined in the statutory notice are appropriate petitioner continues to take up this court’s valuable time and resources with frivolous and irrelevant arguments to expand upon his contentions is simply not necessary as this court stated recently in wheeler v commissioner t c memo to do so would be to encourage the dilatory conduct that petitioner has employed throughout the history of this case and would neither dissuade petitioner nor provide useful guidance to taxpayers with legitimate cases a penalty in the maximum amount of dollar_figure is appropriate when lesser amounts have not deterred a taxpayer’s defiance of the tax laws and of the rulings of the courts see eg tinnerman v commissioner tcmemo_2010_150 davenport v commissioner tcmemo_2009_248 petitioner was penalized dollar_figure in each of three prior docketed cases see 127_tc_200 affd 521_f3d_1289 10th cir wheeler v commissioner tcmemo_2006_109 affd 528_f3d_773 10th cir the court_of_appeals for the tenth circuit in affirming the decision entered pursuant to 127_tc_200 noted that his appeal was frivolous and that sanctions might be awarded but declined to do so because of dissatisfaction with respondent’s request for an dollar_figure lump-sum award wheeler v commissioner f 3d pincite2 in the appeal from the decision entered pursuant to wheeler v commissioner tcmemo_2006_109 the court_of_appeals for the tenth circuit awarded a sanction of dollar_figure against petitioner wheeler v commissioner f 3d pincite most recently in wheeler v commissioner tcmemo_2010_ affd fed appx 10th cir date we imposed the maximum penalty allowed of dollar_figure further the court_of_appeals for the tenth circuit awarded the commissioner a lump-sum sanction of dollar_figure petitioner seems to remain undeterred in his defiance of his federal tax obligations we again find that a dollar_figure penalty is justified the decision in this case will include a determination that petitioner owes to the united_states a penalty of dollar_figure in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
